DISMISS; and Opinion Filed January 13, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01326-CV

     CHARLA LOGSDON, AS NEXT FRIEND OF JORDAN LOGSDON, Appellant
                                 V.
               FREDDIE CROSS AND EVA CROSS, Appellees

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-00705-2013

                            MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                  Opinion by Justice Brown
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that she no longer wishes to pursue this appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE


141326F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLA LOGSDON, AS NEXT FRIEND                     On Appeal from the 417th Judicial District
OF JORDAN LOGSDON, Appellant                       Court, Collin County, Texas.
                                                   Trial Court Cause No. 417-00705-2013.
No. 05-14-01326-CV         V.                      Opinion delivered by Justice Brown.
                                                   Justices Lang and Whitehill, participating.
FREDDIE CROSS AND EVA CROSS,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees FREDDIE CROSS and EVA CROSS recover their costs
of this appeal from appellant CHARLA LOGSDON, AS NEXT FRIEND OF JORDAN
LOGSDON.


Judgment entered this 13th day of January, 2015.




                                             –2–